Citation Nr: 1110440	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-22 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-traumatic stress disorder (PTSD) prior to April 30, 2008 and in excess of 50 percent from April 30, 2008.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from February 1984 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which confirmed and continued a 30 percent evaluation for PTSD.  Thereafter, jurisdiction was transferred to the Regional Office in Atlanta, Georgia.  

During the course of the appeal, an April 2010 rating decision granted an increased rating of 50 percent for PTSD, effective April 30, 2008.  The Veteran continued to appeal for a higher evaluation for the service-connected PTSD.  

In December 2010, the Veteran testified at a Travel Board hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to the adjudication of this claim.

The Veteran last underwent a VA psychiatric examination in January 2010.  Subsequently, in a May 2010 written statement and at the December 2010 Board hearing, the Veteran reported that his PTSD has considerably worsened.  In particular, he reported that he has experienced increased suicidal thoughts, panic attacks, anxiety and isolation from other people.  

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).   In addition, a veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In light of the Veteran's contentions, the Board finds that a new VA examination is required in order to determine the current severity of his service-connected PTSD.  

Finally, the Veteran testified at the December 2010 hearing that he is currently receiving treatment for his PTSD at the VA Medical Center and that his treatment provider told him that his condition had become worse.  The last record of treatment is from the VA Medical Center in Dublin dated in August 2009.  As the issue on appeal is being remanded for a current VA examination, the Board finds attempts should be made to obtain all outstanding medical records from the VA Medical Center since August 2009.  In addition, in the report of a PTSD examination conducted in January 2010, it was noted that the Veteran had received prescription for a sleep medication at the clinic at the Warner Robbins Air Force Base.  All recent records should also be obtained from that facility.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records of any psychiatric treatment that the Veteran may have received at the VA Medical Center in Dublin since August 2009 and treatment for sleep problems at the clinic at the Warner Robbins Air Force base.  Associate all such available documents with his claims file. 

2.  Then, accord the Veteran a VA psychiatric examination to determine the current nature and extent of his service-connected PTSD.  The claims folder must be made available to the examiner in conjunction with the examination, and the examiner should acknowledge in the examination report that the claims folder was reviewed.

All pertinent pathology specifically associated with the service-connected PTSD should be noted in the examination report.  In particular, the examiner should provide an opinion as to the impact of this disability on his occupational and social functioning.  A Global Assessment of Functioning score, along with an explanation of the score, should be provided.  Complete rationale for all opinions should be provided.

3.  After completion of the foregoing, readjudicate the issue on appeal.  If the determination of this claim remains unfavorable to the Veteran, issue a supplemental statement of the case and provide him a reasonable period of time to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


